OPINION AND ORDER
Upon Motion of Cynthia Sanderson for review of JE-79 pursuant to SCR 4.310(4), and having reviewed the Motion and Response thereto, we find that the Judicial Ethics Opinion is sound and correct based on the premise that simultaneously holding the position of Domestic Relations Commissioner and Assistant County Attorney is prohibited as a violation of Canon 2 of the Code of Judicial Conduct, which requires the avoidance of even the appearance of impropriety.
We do not uphold the premise stated in the Opinion that the two offices are incompatible. However, we are persuaded to this view because on occasion the same domestic matter generates both district and circuit court cases and because of the potential for public distrust if the same person performs a judicial function in one court and prosecutorial function in another.
Upon service of the entry of this Order, Movant is directed to immediately vacate one of the positions which she now holds.
All concur.
ENTERED: February 14, 1991.
(s) Robert F. Stephens Chief Justice